Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 18, 2022 has been entered.
 
Response to Amendment
Amendment filed January 24, 2022 has been entered.

Applicant's arguments filed January 24, 2022, have been fully considered but they are not found persuasive.

Claims 1-7, 10-16, 22, 23, 28 are pending.  Claims 8-9, 17-21, 24-27 are canceled.  Claims 1-7, 10-16, 22-23 and 28 are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recite the method of diagnosing in the preamble but the body of the claim does not comprise any limitation on diagnosing cancer or other diseases in a subject which is confusing because it is not clear whether the preamble stated purpose of diagnosing is part of the claim.
Claims 23 recite a method for treating cancer etc but the body of the claims does not treat the cancer etc which is confusing because it is not clear whether the preamble stated purpose of treating is part of the claim.

Claim 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for a method claimed of treating cancer, autoimmune disease of inflammatory disease generically.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The first paragraph of § 112 requires that the patent specification enable "those skilled in the art how to make and use the full scope of the claimed invention without `undue experimentation."' Genentech, Inc. v. Novo Nordisk AIS, 108 F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997) (quoting In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)); see also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). ("[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art.").  Whether making and using the invention would have required undue experimentation, and thus whether the disclosure is enabling is a legal conclusion based upon several underlying factual inquiries. See In re Wands, 858 F.2d 731, 735, 736-37, 8 USPQ2d 1400, 1402, 1404 (Fed. Cir. 1988).  As set forth in Wands, the factors to be considered in determining whether a claimed invention is enabled throughout its scope without undue experimentation include the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claims.
           Likewise, in Amgen Inc. v. Chugai Pharm. Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991), the court affirmed the holding of invalidity of claims to analogs of the EPO gene under § 112 for lack of enablement where applicants had claimed every possible analog of the EPO gene but had disclosed only how to make EPO and a very few analogs. "[D]espite extensive statements in the specification concerning all analogs of the EPO gene that can be made, there is little enabling disclosure of the particular analogs and how to make them .... There may be many other genetic sequences that code for EPO-type products. Amgen has told how to make and use only a few of them and is therefore not entitled to claim all of them."  Id., 927 F.2d at 1213-14, 18 USPQ2d at 1027. 
Claim 23 encompass a method of treating generically cancer, autoimmune disease or inflammatory disease in a subject in need thereof with antibody of claim 1.  However, one skilled in the art cannot treat generic generically cancer, autoimmune disease or inflammatory disease in a subject in need thereof with the antibody.  The amount of direction provided in the specification is limited prophetic treatment method of subjects.  No example is provided of any treatment of disease with the antibody.  The state of the art is such that one skilled in the art have not treated disease by administering CCR1 antibody (Qin et al., US 6,329,510).  One skilled in the art is not able to predict  the outcome of treatment of diseases with the antibody.  Furthermore, the claims refer a patient in need of thereof and does not refer to the patient in the preamble thus claim is administering to any patient.  In view of the extent and the unpredictability of the experimentation required to practice the invention as claimed, one skilled in the art could not make the invention without undue experimentation.
Applicants argue that non-patent literature 11-13 discussed in the specification demonstrate the connection between inhibition of CCR1 activity and cancer, autoimmune disease or an inflammatory disease.  However, the none of the references treat the claimed diseases with the claimed antibody.  The diseases encompass are large genus of disease types such as cancer which encompass various types of cancers which are unrelated to each other or to CCR1 inhibition.
Applicants argue that Table 1 on page 4 of D’Ambrosio ties CCR1 to multiple sclerosis, rheumatoid arthritis, transplant, asthma and nethpritis.  However, the reference does not teach the administration of the claimed antibody in the inflammatory treatment.
Applicants argue that   Qin is not considered state of the art and Qin teach the treatment of diseases.  However, while the Qin inhibitor may treat the disease, Qin does not teach that the claimed antibody treats the diseases.

Therefore, based on the above Wands analysis, a preponderance of the evidence supports a conclusion that one skilled in the art would not have been enabled to make and use the invention of claims without undue experimentation.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for method of detecting binding to CCR1 with the antibody, does not reasonably provide enablement for method for diagnosing a human CCR1-related disease in a subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The first paragraph of § 112 requires that the patent specification enable "those skilled in the art how to make and use the full scope of the claimed invention without `undue experimentation."' Genentech, Inc. v. Novo Nordisk AIS, 108 F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997) (quoting In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)); see also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). ("[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art."). Whether making and using the invention would have required undue experimentation, and thus whether the disclosure is enabling is a legal conclusion based upon several underlying factual inquiries. See In re Wands, 858 F.2d 731, 735, 736-37, 8 USPQ2d 1400, 1402, 1404 (Fed. Cir. 1988).  As set forth in Wands, the factors to be considered in determining whether a claimed invention is enabled throughout its scope without undue experimentation include the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claims.
Likewise, in Amgen Inc. v. Chugai Pharm. Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991), the court affirmed the holding of invalidity of claims to analogs of the EPO gene under § 112 for lack of enablement where applicants had claimed every possible analog of the EPO gene but had disclosed only how to make EPO and a very few analogs. "[D]espite extensive statements in the specification concerning all analogs of the EPO gene that can be made, there is little enabling disclosure of the particular analogs and how to make them .... There may be many other genetic sequences that code for EPO-type products. Amgen has told how to make and use only a few of them and is therefore not entitled to claim all of them."  Id., 927 F.2d at 1213-14, 18 USPQ2d at 1027.   
Claims encompass a method for diagnosing a cancer, autoimmune disease, or inflammatory disease in a subject with the claimed genus of CCR1 antibody.  However, one skilled in the art is not aware of diagnosing a cancer, autoimmune disease, or inflammatory disease with the CCR1 antibody.  The state of the art is such that one skilled in the art has not diagnosed a human CCR1-related disease with an antibody (Qin et al.).  The amount of direction provided in the specification contemplates a prophetic method of diagnosing the human CCR1-related disease with the antibody but provide no actual example of diagnosing the disease.  No working example is provided for the diagnostic method of detection of human CCR1-related disease with the antibody.  No working example is provided for the diagnostic method of detection of sST2 levels and also the method of treatment with sST2 antagonist.  In addition the claim steps do not recite the method for diagnosing the human CCR1-related disease in the subject.  Thus, the claims encompass a method which is not established and thus not enabled.  Furthermore, the claims do not comprise a diagnosing step in the claims and thus there is not diagnosing in the claims which enables the preamble stated purpose.  In view of the extent and the unpredictability of the experimentation required to practice the invention as claimed, one skilled in the art could not make the invention without undue experimentation.   Therefore, based on the above Wands analysis, a preponderance of the evidence supports a conclusion that one skilled in the art would not have been enabled to make and use the claimed invention without undue experimentation.
	Applicants argue that non-patent literature 11-13 discussed in the specification demonstrate the diagnosis.  However, the claimed antibody is not used in any diagnosis nor is there method steps in the claims for the diagnosis.
	Applicants argue that Qin disclose diagnosis for anti-CCR antibodies.  However, Qin is enabling for the diagnosis of disease with Qin antibody but does not teach the diagnosis with claimed antibody.
	Applicants argue that other state of the art is know in patents for diagnosing with anti-CCr1 antibody.  Again no one has diagnosed any disease with the claimed antibody

Claims 1-7, 10-16 and 28 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL D PAK/Primary Examiner, Art Unit 1646